PATTERSON, Judge.
The appellant challenges the sentence imposed upon him for attempted capital sexual battery following the revocation of his community control. He correctly argues that the trial court erred in imposing a $300 public defender lien without advising him of his right to object to the amount of the lien. See Wynn v. State, 664 So.2d 1127 (Fla. 2d DCA 1995). Therefore, the appellant may file a written objection to the amount assessed within thirty days of this court’s mandate. If an objection is filed with the trial court, the assessment shall be stricken and a new assessment may be imposed with notice and a hearing pursuant to Florida Rule of Criminal Procedure 3.720(d)(1). Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992). We affirm the appellant’s sentence in all other respects.
Affirmed in part, reversed in part, and remanded for further proceedings.
PARKER, A.C.J., and ALTENBERND, J., concur.